Citation Nr: 1144717	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to June 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and April 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2011, the Board determined that a claim for TDIU had been raised as part of the Veteran's claims for increased ratings for low back and right tibia disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claim for TDIU to the originating agency for additional development.  The case has been returned to the Board for further appellate action.

The Veteran testified before a hearing officer at the RO in February 2006 and the undersigned Veterans Law Judge in May 2007; transcripts of these hearings are associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded an inferred claim for TDIU to the agency of original jurisdiction (AOJ) in August 2011 for additional development.  The Board's remand ordered that the Veteran should receive notice of the evidence and information necessary to substantiate a claim for TDIU and a VA examination should be scheduled to determine whether the Veteran was unemployable due to service-connected disabilities.  While the claims file has now returned to the Board for adjudication, there is no indication that the AOJ complied with the August 2011 remand orders.  The record does not contain a notice letter and a VA examination report is not included in the claims file. 

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The Board regrets further delay in this case, but an additional remand is necessary to comply with the August 2011 remand orders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred. 

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  

Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain substantially gainful employment due only to his physical and mental service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The Veteran is service-connected for residuals of a fracture to the right tibia with limitation of motion of the right ankle, spondylosis of the lumbar spine, and posttraumatic stress disorder (PTSD). 

A rationale should be provided for all opinions expressed in the report. 

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above actions, adjudicate the issue of entitlement to TDIU, to include the issue of whether referral for TDIU on an extra-schedular basis is necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



